DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/24/2021 has been entered.

Status of Claims
Claim(s) 1-3, 6-7, 9-16, 19-22 is/are pending of which Claim(s) 1 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant asserts the newly amended language of “and integrally as a part of” is not disclosed by the Hauger reference (Remarks Page 1).
	Examiner’s Response:
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. The arguments filed are not found persuasive because Applicant’s arguments are dependent on the catch-mechanism being interpreted to only be the “fingers 48” of Hauger .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3, 6-7, 9-16, and 19-22 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1, claim 1 recites “extending at least on both lateral sides of the patient's head” wherein this is positively reciting the device in terms of placement of a human head, thus defining the structure of the device relative to a human organism. Thus claim 1 is rejected under 101.
Claims 2-3, 6-7, 9-16, and 19-22 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, and 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Hauger (US 5848449 A) in view of Hauger (US 5775337 A), henceforth Hauger2.
Regarding claim 1, Hauger discloses a head immobilization system 10 (See Figure 1) for immobilizing a patient's head in a supine position of the patient (See Abstract, wherein based off the construction of Figure 1 the device is capable of being used to position the patient when in a supine position; Col. 2 lines 50-61, the current figures show the device for use with a pelvis in a prone position but the device may be used for any body part), the system 10 comprising: 

a mask frame 14 (See Figure 1) adapted to be coupled to at least one deformable upper mask sheet 12 (See Figure 1), wherein the mask frame 14 is releasably connected to the support rail structure 22 (Col. 1 lines 65-68, mask frame 14 (mold) is releasably attached to the rail 22 (base)) via a first interface section (outer frame 16/18) and a second interface section (sliding locks 30) (See Figures 1-7), with at least two pins 40 protruding from the first interface section 16/18 in a first direction (downwardly, see Figure 1), and at least two pin-receptions 36 provided at the second interface section 30 (See Figure 1 and 2, wherein there are holes 36 on each of the sliding locks 30), wherein each one of the pin-receptions 36 receives one of the pins 40 (Col. 3 lines 6-14; See Figures 1-3 and Figure 5); and 
a catch-mechanism 48,52 for each pin-reception 36 (fingers 48 and head 52 of the pin 40 engage together thus being a catch-mechanism for locking together, Col. 3 lines 31-40) and each corresponding pin 40 (pin head 52 aspect of the pin 40 therein locks the pin 40 into the reception 36, Col. 3 lines 31-40) (Note: See Annotated Figure C below, wherein the “pin 40” henceforth is being interpreted as the vertical pin aspect as portioned out with the dotted lines), 
wherein at least a portion 52 of the catch-mechanism 48,52 (See Annotated Figure C, portion of head 52 of the pin 40 which is a part of the “catch-mechanism” are pointed to) is at least partially formed vertically along and integrally as a part of a surface of each corresponding pin 40 (See Annotated Figure C, wherein the flanges of the head 52 of the pin 40 as indicated can be seen as being formed vertically along and integrally as a part of the surface of the pin 40, as they are portions of the same structure overall (see Figure 5 further if needed without the annotations), wherein the dashed lines are indicating a vertical axis and are placed on the 
the catch-mechanism 48,52 allows the pin 40 to be pushed further into the pin-reception 36 in the first direction (downwardly) (when the pin-reception 36 receives the pin 40 the pin 40 is pushed downwardly into the hole 36, see Figures 1-3 and 5, and Col. 3 lines 6-14)). 

    PNG
    media_image1.png
    403
    607
    media_image1.png
    Greyscale



Hauger does not disclose the at least two pins 40 are in a fixed position with respect to the first interface 16/18.
	First a reminder that Hauger discloses pin 40 as an “indexing pin 40” (See Col. 3 lines 30-40).
Furthermore, Hauger2 teaches an analogous head immobilization system with a mask mesh (See Figures 4-7) with an analogous set of pins 14 (See Figure 4) further referred to as “indexing pins” (See Col. 2 lines 53-63) which are integral and in fixed position to the analogous 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pin 40 and first interface 16/18 of Hauger to be formed integrally and thus have the pin 40 in a fixed position relative to the first interface 16/18 as taught by Hauger2 wherein Hauger2 is both by the same inventor in the same field of endeavor but further discloses equivalent parts and predictable function to make such a modification obvious as the pin 40 and first interface 16/18 being integral would have predictable outcome especially as Hauger does not disclose any specific use to having the pin 40 and first interface 16/18 as being separate pieces. Also further such a modification of being integral and fixed relative to each other would be obvious based on the section “Making Integral” (see MPEP 2144.04 and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) wherein making two separate parts be integral and fixed together is an obvious design choice.
Thus as combined Hauger discloses wherein movement of the pin 40 (now fixed to the first interface 16/18) in the first direction (downwardly) causes a decrease in a distance between the mask frame 14 and the support rail structure 22 (See Figure 1, where when placing the pin 40 into the pin-reception 36 distance between rail 22 and frame 14 must decrease), and the catch-mechanism fingers 48 and head 52 of the pin interlocks to prevent the pin 40 from moving with respect to the pin-reception opposite direction (upwardly) (Col. 3 lines 31-40).
Regarding claim 3, Hauger in view of Hauger2 discloses the invention of claim 1 above.
Hauger further discloses wherein two pins 40 are configured to protrude on each one of the lateral sides of the patient's head (See Figure 1, where when a head is placed beneath mesh 12 there will be two pins 40 on each side of the patient’s head).
Regarding claim 7, Hauger in view of Hauger2 discloses the invention of claim 1 above.
Hauger further discloses wherein the support rail structure 22 is configured to extend cranially around and in close proximity to the patient's head (See Figure 1 wherein if a head was 
Regarding claim 21, Hauger in view of Hauger2 discloses the invention of claim 1 above.
Hauger further discloses wherein the dimensions of the pin-receptions 36 in the cranial-caudal direction are sized to allow the pins 40 to enter the pin-receptions 36 even with the mask 14 frame being tilted up to a predetermined angle with respect to the support rail structure 22 and around a medial-lateral direction (According to the instant specification on pages 4-5, this function is a result of the pin-receptions being wider than the pin 40 and as shown in Annotated Figure C-2 the top end of the pin-reception hole 36 is wider than the pin 40 and the bottom end of the hole 36, thus this means the pin-receptions 36 are sized to allow this claimed function).

    PNG
    media_image2.png
    266
    536
    media_image2.png
    Greyscale

Regarding claim 22, Hauger in view of Hauger2 discloses the invention of claim 1 above.
Hauger further discloses further comprising a release mechanism 53 that comprises grasping sections 53 that, while pressed together, allow the pin 40 to move with respect to the pin-reception 36 in the second direction (upward) (See Figures 2-4 and Col. 3 lines 31-61, wherein there are a pair of indentations 53 which are provided for gripping the tab 34 with the .
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hauger (US 5848449 A) in view of Hauger2 (US 5775337 A) in view of Elliesen (US 6,083,528).
Regarding claim 2, Hauger in view of Hauger2 discloses the invention of claim 1 above.
Hauger does not disclose wherein the catch mechanism comprises saw-toothing on the pin, which interlocks with saw-toothing of the corresponding pin-reception that is held resiliently with respect to the pin-reception.
However, Elliesen teaches an analogous apparatus for connecting two portions (cap 4 and side walls of containers 2a and 2b) (See Figure 1) wherein the catch mechanism comprising saw-toothing (saw-toothed strips 3a and 3b on side walls of contains 2a and 2b; Col. 16, lines 19-21), which interlocks with saw-toothing of the corresponding pin-reception (saw-toothed strips on the inner surface of cap 4; Col. 16, lines 21-25) that is held resiliently with respect to the pin-reception (Col. 16, lines 15-34), in order to permit downward movement of the cap but prevent upward movement until the cap has been pressed down to a predetermined distance (Col. 16, lines 29-34).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower leg 38 of pin 40 and pin-reception 36 of Hauger with the catch mechanism (saw-toothing on both the cap and side walls) as taught by Elliesen in order to permit movement of the pin 40 in one direction but prevent movement in the other direction until the pin 40 has been pressed in the first direction to a predetermined distance (Col. 16, lines 15-34), thus pre6venting the pin and pin reception from 
Regarding claim 16, Hauger in view of Hauger2 in view of Elliesen discloses the invention of claim 2 above.
As combined, Hauger in view of Elliesen further discloses wherein the saw-toothing of the pin-reception 36 is spring loaded with respect to the second interface section (Elliesen Col. 16, lines 15-21).
Claims 6, 9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauger (US 5848449 A) in view of Hauger2 (US 5775337 A) in view of Coppens (US 20160206395 A1).
Regarding claim 6, Hauger in view of Hauger2 discloses the invention of claim 1 above.
Hauger does not disclose wherein at least one of the pins has a guidance protrusion that engages into a notch formed in the corresponding pin-reception (and/or wherein the dimensions of the pin-receptions in the cranial-caudal direction are sized to allow the pins to enter the pin-receptions even with the mask frame being tilted up to a predetermined angle with respect to the support rail structure and around a medial-lateral direction) (optional based on 112b reading of the claim above).
However, Coppens teaches an analogous mesh system (See Figure 3A) with an analogous pin 160 (See Figure 4C) with an analogous pin reception (shaft 150 and case 140) (See Figure 4C and [0061]) wherein the pin 160 has a guidance protrusions 166 that mates with notches 155 (See Figure 4C and [0062]) wherein these features further allow the pin 160 and pin reception (shaft 150 and case 140) to further lock together [0066-0067].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pins 40 and pin-receptions 36 of Hauger with the guidance protrusions 166 and notches 155 as taught by Coppens to ensure securement between the pin 40 and pin-reception 36 (See Coppens [0062, 0066-0067]).
Regarding claim 9, Hauger in view of Hauger2 discloses the invention of claim 1 above.
Hauger does not disclose wherein the first interface section or the second interface section comprises at least one adjustable stop-mechanism that limits the distance by which the pins can be pushed into the pin-receptions in the first direction, the at least one stop-mechanism comprises at least one section having stepped locating surfaces, and wherein the section is displaceable with respect to the pins.
However, Coppens teaches an analogous mesh immobilizer (immobilization device 800; Figs. 20-23) wherein the lock mechanism and adjuster mechanism permits adjustment of an immobilization device. Coppens teaches an analogous first interface section (openings 818 in immobilization element 815; Figs. 20-23; [0112]) and an analogous second interface section (outer perimeter of support 802 in which adjusters 805 are located; [0111]; Figs. 20-23), with at least two analogous pins (channel 808) protruding from the first interface section in a first direction (Fig. 22A-C; it is noted that when 808 and 820 are operably connected that channel 808 will protrude from the first interface), and at least two analogous pin-receptions provided at the second interface section (matching formation along the center of wheel 806; [0114]), wherein each one of the pin-receptions receives one of the pins (Figs. 20-23); wherein the matching threads 824 on the pins 808 and threads on the wheel 806 will allow for the pins to be adjusted up or down to increase the distance between the first and second interfaces ([0114] lines 6-12) and that threads will inherently interlock if pulled directly upwards or downwards against the threads.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pins 40 and pin-receptions 36 (and related structures) of Hauger with the adjustment mechanism structure as taught by Coppens in order to permit adjustment of the immobilization device of Hauger ([0111]; [0114]).
Thus as combined, Hauger in view of Coppens in view of Hauger2 discloses wherein the first interface section or the second interface section comprises at least one adjustable stop-
Regarding claim 19, Hauger in view of Hauger2 in view of Coppens discloses the invention of claim 6 above.
As combined, Hauger discloses wherein the pins 40 are configured to be disposed at each one of the lateral sides of the patient's head in a most caudal position (See Figure 1 where they would be configured as such if a head was placed beneath the mesh 12), and have a guidance protrusion 166 that engages into a notch 155 formed in the corresponding pin-reception 36 (Coppens [0062], see claim 6 above).
Regarding claim 20, Hauger in view of Coppens in view of Hauger2 discloses the invention of claim 9 above.
As combined, Hauger further discloses wherein the first interface section or the second interface section comprises at least one adjustable stop mechanism configured to be on each one of the lateral sides of the patient’s head (See Figure 1 of Hauger wherein the pins and pin-reception areas as modified so far will be on the lateral sides of a head if placed beneath the mesh 12).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hauger (US 5848449 A) in view of Hauger2 (US 5775337 A) in view of Coppens (US 20160206395 A1) in view of Plachy (US 5,680,989).
Regarding claim 10, Hauger in view of Hauger2 in view of Coppens discloses the invention of claim 9 above.

However, Plachy teaches an analogous wheel (knob 82) together with a rack 96 and pinion 90 arrangement to allow the height of an opening to be adjusted vertically (Col. 3, lines 20-23; Col. 6, lines 43-59).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment assembly of Hauger in view of Coppens with the rack and pinion drive taught by Plachy in order to allow the height the extensions 808 to be adjusted vertically (Col. 3, lines 20-23; Col. 6, lines 43-59). It is noted that the adjustment wheel 806 is always connected to the section comprising the stepped locating surfaces, but can also be considered to be connected via the rack and pinion drive, as all portions of the adjustment assembly are operably connected.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hauger (US 5848449 A) in view of Hauger2 (US 5775337 A) in view of Vilsmeier (US 5,702,406).
Regarding claim 11, Hauger in view of Hauger2 discloses the invention of claim 1 above.
Hauger further discloses wherein the mask frame (frame 14) comprises a first sub-frame (See Annotated Figure 1 below) adapted to be coupled to at least one deformable upper mask sheet 12 (See Annotated Figure 1 below), and a second sub-frame (See Annotated Figure 1 below) adapted to be coupled to a deformable upper mask sheet 12, wherein the first sub-frame is adapted to be connected to the second sub-frame (See Annotated Figure 1 below) in a detachable or a non-detachable manner (connected to each other via the mask sheet 12, Col. 2 lines 50-61, wherein the mask 12 is connected to the frame 14 via clamping and thus making the connection between the two sub frames detachable).

    PNG
    media_image3.png
    310
    482
    media_image3.png
    Greyscale

Hauger does not disclose wherein the second sub-frame is adapted to be coupled to at least one second deformable upper mask sheet.
Vilsmeier teaches an analogous mask frame with first and second sub-frames (symmetrical strips 20; Fig. 6) adapted to be coupled to one deformable upper mask sheet (rear mask part 10) and at least one second deformable upper mask sheet (mask parts 13 and 14; Fig. 6; Col. 3, lines 11-16), in order to adjust the pressure of the mask and to produce the mask in a cost-favorable manner (Col. 4, lines 60-67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable mask of Hauger with the additional mask parts (13 and 14) taught by Vilsmeier in order to adjust the pressure of the mask and to produce the mask in a cost-favorable manner (Col. 4, lines 60-67).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauger (US 5848449 A) in view of Hauger2 (US 5775337 A) in view of Richard (FR 2,765,487) (See attached machine translation).
Regarding claim 12, Hauger in view of Hauger2 discloses the invention of claim 1 above.
Hauger discloses that a “positioning cushion” may be positioned beneath the patient (Col. 3 lines 48-49).
Hauger does not disclose wherein the support rail structure comprises a rear mask rest providing support for a head support.
However, Richard teaches an analogous mesh positioning device (Fig. 4d; lines 249-257) wherein the support rail structure 1 (plane 1, Fig. 1-2; lines 160-171 and lines 249-257) comprises a rear mask rest 38 (frame 38; Fig. 4d; lines 249-257) providing support for a head support (central portion of frame 38 on which the head will rest) for perfect contention during sessions of consecutive radiotherapy to the face (lines 249-257).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support rail structure 22 of Hauger with the addition of a rear mask rest and a rear mask frame as taught by Richard in order to provide perfect contention during sessions of consecutive radiotherapy to the face (Richard lines 249-257).
Regarding claim 13, Hauger in view of Hauger2 in view of Richards discloses the invention of claim 12 above
As combined, Hauger in view of Richard further discloses comprising the head support, wherein the head support is held in place by the rear mask rest via a snap-in form fit (see annotated Fig. 4d below). It is noted that the protrusion labeled in Fig. 4d below would allow for a snap-in form fit, as the pin would snap into the corresponding aperture on the rear mask rest (further see lines 249-257 of Richard translation).

    PNG
    media_image4.png
    501
    697
    media_image4.png
    Greyscale

Regarding claim 14, Hauger in view of Hauger2 in view of Richard discloses the invention of claim 12 above.
As combined, Hauger in view of Richard further discloses wherein the rear mask rest 38 comprises on each one of the lateral sides of the patient’s head two or more protrusions (see annotated Fig. 4d below) extending in a medial direction, wherein the snap-in form fit is provided in a cranial-caudal direction by the outmost protrusion in a cranial caudal direction. It is noted that the outermost protrusion is located in a cranial caudal direction (vertically parallel to the head-toes) and provides a snap-in fit in a cranial-caudal direction, as the rear mask frame (39 and 40) snap into rear mask frame 38 whilst extending in a cranial-caudal direction (frame 39, 40 extends parallel to the cranial-caudal axis).

    PNG
    media_image5.png
    433
    659
    media_image5.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hauger (US 5848449 A) in view of Hauger2 (US 5775337 A) in view of De Mooij (US 2015/0047652).
Regarding claim 15, Hauger in view of Hauger2 discloses the invention of claim 1 above.
Hauger further discloses wherein the support rail structure 22 is integrally formed with the patient rest 24 (See Figures 4 and 5, and Col. 2 lines 62-67 where the rail structure 22 may be connected to the rest 24 via screws). Integral is defined by Merriam-Webster as “composed of constituent parts.” It can be seen that the support rail structure 22 and patient rest 24 are integrally formed (See Figures 4-5), as they compose a structure formed of constituent parts.
Hauger does not disclose wherein both the support rail structure and the patient rest are made at least partially from a carbon-composite material.
However, De Mooij teaches an analogous immobilization device 1 wherein the device (including the support rail structure - flanged support member 3) is manufactured from a carbon composite material, preferably a carbon fiber reinforced plastic, as the device will have a low specific weight while having the necessary strength for holding the patient’s head ([0136]). De Mooij further teaches an analogous patient rest (fixation surface 507) that might be a carbon 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support rail 22 and patient rest 24 of Hauger with the carbon fiber material taught by De Mooij, so that the material will have a low specific weight while having the necessary strength for holding the patient’s head (De Mooji [0136]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        8/5/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/5/2021